—

0 oY DH FH FF W WY

oN KA BR Bw ND KF OOo wm HN DK OH Be WY KH FF &

 

 

Case 4:18-cv-01044-HSG Document 267-3 Filed 09/03/19 Page 1 of 3

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attomeys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, in her capacity asthe  ) Case Number: 4:18-cv-01044-HSG-J cs
Chapter 7 trustee of the estate of TECHSHOP, )

 

INC., )
)
Plaintiff, ) DECLARATION OF JOHN HUNT
)
vs. )
)
DAN RASURE, et al. )
)
Defendants.
I, John Hunt, declare:
1. I am over the age of eighteen, have never been convicted of a felony, and make

the following statements based on my own personal knowledge.

2. Starting on July 10th, 2018, I was the General Manager of TechShop
2.0/TheShop.Build’s San Jose location working under Mr. Rasure’s direction. I continued in that
role until April 25th, 2019.

3. Attached hereto is a true and correct copy of my business card at the time.

I declare under penalty of perjury, except for statements made upon information and
belief, that the statements made herein are true and correct and if called upon as a witness I
would testify thereto.

Executed this 3 day of September, 2019 at San Jose, California.

Page 1 of 2

 
 

 

Case 4:18-cv-01044-HSG Document 267-3 Filed 09/03/19 Page 2 of 3

 

mek | a

Moin Hunt

Page 2 of 2

 
Wd I€:¢ “6107/£/6

Coe OnE
Byatt aA Eel LD| @
sean ec | ae

o
a
oO
o
oO
o
©
Oo
Oo
a
—
co
©
=
o
oO
To
L
iL
©?
MR
©
N
Y
Cc
oO
E
SS
oO
oO
Qa
O
”
+
st
tT
©
a
©O
>
°
0
am
st
o
Nn
©
O

[qso7UM=qPI,,/0/N/[1eU/W09‘a|3008 [leuL//:sdyy sdf'1967 OWI

 
